DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 12/02/2021. Claims 1-6, 9-12, 15-16 and 18-20 are currently pending with claims 7-8, 13-14 and 17 cancelled by the applicant.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
 
Allowable Subject Matter
Claims 1-6, 9-12, 15-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites two parallel conveyers wherein one conveyor is above the other and the conveyors can move relative to each other, and the advancement direction of 
The prior art of record, either singularly or in combination of, fails to anticipate all limitations of claim 1, in particular, two conveyors with parallel advancement directions, wherein the bottom conveyor receives a container to receive slices food products from the conveyor located above the container.
Grasselli teaches the conveyors as claimed above, but fails to provide any motivation to relocate a container to the bottom conveyor to receive sliced food products, Van Gerwen fails to teach the conveyor configuration as claimed and Van Gerwen provides not motivation to realign the conveyors to anticipate the applicant’s conveyor configuration, and Malenke and Steurmer with a similar conveyor configuration with like advancement directions with a sheet of wax paper provided upon the bottom conveyor which is used to separate the meat slices as stacked within a container, additionally the conveyors of Malenke and Steurmer are unable to reconfigure the conveyor arrangement relative to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        12/14/2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731